EXHIBIT 10.3
TESORO CORPORATION

BOARD OF DIRECTORS DEFERRED COMPENSATION PLAN
Effective January 1, 2009





--------------------------------------------------------------------------------



 



TESORO CORPORATION
BOARD OF DIRECTORS DEFERRED COMPENSATION PLAN

TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
 
       
1.1 Account
    1  
1.2 Aggregated Plan
    1  
1.3 Beneficiary
    1  
1.4 Board of Directors
    1  
1.5 Change of Control
    1  
1.6 Code
    2  
1.7 Committee
    2  
1.8 Corporation
    2  
1.9 Deferred Compensation Ledger
    2  
1.10 Disability
    2  
1.11 Distribution Schedule
    2  
1.12 Participant
    2  
1.13 Plan
    2  
1.14 Plan Year
    3  
1.15 Regulations
    3  
1.16 Separation from Service
    3  
1.17 Spouse
    3  
1.18 Trust
    3  
1.19 Valuation Date
    3  
 
       
ARTICLE II ELIGIBILITY AND PARTICIPATION
    3  
 
       
ARTICLE III DEFERRAL CONTRIBUTIONS
    3  
 
       
3.1 Elections Upon Commencement of Participation
    3  
3.2 Annual Deferral Elections
    4  
3.3 Subsequent Elections Regarding Method of Payment
    4  
3.4 2008 Special Election
    4  
3.5 Deferral Amount
    4  
 
       
ARTICLE IV ACCOUNT
    5  
 
       
4.1 Establishing a Participant’s Account
    5  
4.2 Credit of the Participant’s Deferral
    5  
4.3 Crediting of Interest
    5  
 
       
ARTICLE V VESTING
    5  
 
       
ARTICLE VI DISTRIBUTIONS
    5  
 
       
6.1 General
    5  
6.2 Distribution Upon Death
    5  
6.3 Designation of Beneficiary
    5  
6.4 Disability
    6  
6.5 Unforeseeable Emergency
    6  
6.6 Responsibility for Distributions and Withholding of Taxes
    7  
6.7 Change of Control
    7  
6.8 Change in Time of Payments
    7  

i



--------------------------------------------------------------------------------



 



              Page
ARTICLE VII ADMINISTRATION
    8  
 
       
7.1 Committee Appointment
    8  
7.2 Committee Organization and Voting
    8  
7.3 Powers of the Committee
    8  
7.4 Committee Discretion
    9  
7.5 Committee Discretion on Change of Control
    9  
7.6 Annual Statements
    9  
7.7 Reimbursement of Expenses
    9  
7.8 Indemnification
    9  
 
       
ARTICLE VIII AMENDMENT AND/OR TERMINATION
    10  
 
       
8.1 Amendment or Termination of the Plan
    10  
8.2 No Retroactive Effect on Account
    10  
8.3 Effect of Termination
    10  
 
       
ARTICLE IX UNFUNDED PLAN
    11  
 
       
9.1 Benefits from General Assets of Corporation
    11  
9.2 No Requirement to Fund
    11  
9.3 Adoption of Trust
    11  
9.4 Status as Unsecured Creditor
    11  
 
       
ARTICLE X MEDIATION—ARBITRATION
    11  
 
       
ARTICLE XI MISCELLANEOUS
    12  
 
       
11.1 Distributions to Incompetents or Minors
    12  
11.2 Nonalienation of Benefits
    12  
11.3 Reliance Upon Information
    12  
11.4 Severability
    12  
11.5 Notice
    12  
11.6 Gender and Number
    12  
11.7 Governing Law
    13  

ii



--------------------------------------------------------------------------------



 



TESORO CORPORATION
BOARD OF DIRECTORS DEFERRED COMPENSATION PLAN
     WHEREAS, Tesoro Corporation (the “Corporation”) previously established the
Tesoro Corporation Board of Directors Deferred Compensation Plan, effective
April 1, 1995 (the “Plan”), to permit non-employee members of the Board of
Directors to defer any part or all of the cash portion of their directors’ fees;
     WHEREAS, the Corporation desires to amend the Plan to comply with
Section 409A of the Code and the Regulations promulgated thereunder;
     NOW, THEREFORE, the Corporation adopts this amended and restated Tesoro
Corporation Board of Directors Deferred Compensation Plan, effective January 1,
2009 (except as otherwise specifically noted herein), as follows:
ARTICLE I
DEFINITIONS
     1.1 Account. “Account” means a bookkeeping account in the Deferred
Compensation Ledger which reflects the benefits to which a Participant is
entitled under this Plan.
     1.2 Aggregated Plan. “Aggregated Plan” means all agreements, methods,
programs, and other arrangements sponsored by the Corporation that would be
aggregated with this Plan under Section 1.409A-1(c) of the Regulations.
     1.3 Beneficiary. “Beneficiary” means a person or entity designated by the
Participant in accordance with Section 6.3 hereof to receive amounts credited to
his Account following his death.
     1.4 Board of Directors. “Board of Directors” means the Board of Directors
of the Corporation.
     1.5 Change of Control. “Change of Control” means the occurrence of any one
of the following events:
     (a) any one person, or more than one person acting as a group, acquires
ownership of stock of the Corporation that, together with stock held by such
person or group, constitutes more than 50% of the total fair market value or
total voting power of the stock of the Corporation;
     (b) any one person, or more than one person acting as a group, acquires (or
has acquired during any twelve (12) month period) ownership of stock of the
Corporation possessing 30% or more of the total voting power of the stock of the
Corporation;

1



--------------------------------------------------------------------------------



 



     (c) a majority of the members of the Board is replaced during any twelve
(12) month period by directors whose appointment is not endorsed by a majority
of the members of the Board before the date of the appointment or election; or
     (d) any one person, or more than one person acting as a group, acquires (or
has acquired during any twelve (12) month period) assets from the Corporation
that have a total gross fair market value equal to or more than 40% of the total
gross fair market value of all of the assets of the Corporation immediately
before such acquisition or acquisitions.
The determination of whether a Change of Control has occurred shall be made by
the Committee in accordance with the provisions of Code Section 409A and the
Regulations promulgated thereunder.
     1.6 Code. “Code” means the Internal Revenue Code of 1986, as amended from
time to time.
     1.7 Committee. “Committee” means the committee designated by the
Corporation to administer the Plan.
     1.8 Corporation. “Corporation” means Tesoro Corporation, or any successor
entity that maintains the Plan.
     1.9 Deferred Compensation Ledger. “Deferred Compensation Ledger” means the
ledger established and maintained by the Committee to reflect each Participant’s
Account under the Plan.
     1.10 Disability. “Disability” means a Participant’s inability to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months.
The determination of whether a Participant suffers from a Disability shall be
made by the Committee in accordance with the provisions of Code Section 409A and
the Regulations promulgated thereunder.
     1.11 Distribution Schedule. “Distribution Schedule” shall mean the time and
method of distributions elected (or deemed elected) by a Participant, which
method may be either a lump sum payment or installment payments, pursuant to
which distribution of the Participant’s Account shall be made or shall commence.
Such election shall be made at the time and in the manner described in
Article III hereof; provided, however, that a Distribution Schedule elected by
the Participant pursuant to which installment payments are to be made must
require annual installments for a period not to exceed ten (10) years.
     1.12 Participant. “Participant” means an eligible member of the Board of
Directors who has elected to defer all or any portion of his directors’ fees
under this Plan.
     1.13 Plan. “Plan” means this amended and restated Tesoro Corporation Board
of Directors Deferred Compensation Plan, effective January 1, 2009 (except as
specifically noted herein), as set forth in this document and as may be amended
from time to time.

2



--------------------------------------------------------------------------------



 



     1.14 Plan Year. “Plan Year” means the calendar year.
     1.15 Regulations. “Regulations” means the Treasury Regulations promulgated
under the Code.
     1.16 Separation from Service. “Separation from Service” means the date on
which the Participant ceases to be a director of the Corporation; provided that
a Separation from Service shall not have occurred if the Corporation anticipates
that the Participant will continue to provide services to the Corporation or a
subsidiary, whether as an employee or consultant or in any other capacity. The
determination of whether a Separation from Service has occurred shall be made by
the Committee in accordance with Section 1.409A-1(h) of the Treasury
Regulations, or such other guidance with respect to Code Section 409A that may
be in effect on the date of determination.
     1.17 Spouse. “Spouse” means, for purposes of Section 6.5, an individual of
the opposite sex who is married to the Participant and, for all other purposes,
an individual who is married to the Participant in a legal union recognized by
the state in which the Participant resides.
     1.18 Trust. “Trust” means the Tesoro Corporation Board of Directors
Deferred Compensation Trust created by separate agreement.
     1.19 Valuation Date. “Valuation Date” means the last business day of each
calendar quarter during the Plan Year on which the financial markets are open.
ARTICLE II
ELIGIBILITY AND PARTICIPATION
     All members of the Board of Directors who are not otherwise employed by the
Corporation or a subsidiary of the Corporation will be eligible to participate
in this Plan. An eligible member of the Board of Directors will become a
Participant in this Plan as of the date set forth in his initial deferral
election under Section 3.1.
ARTICLE III
DEFERRAL CONTRIBUTIONS
     3.1 Elections Upon Commencement of Participation. An eligible director may
elect to defer any part or all of the cash portion of his directors’ fees under
the Plan by executing a participation agreement in such form and at such time as
the Committee shall require, provided that the participation agreement shall be
executed within thirty (30) days of the date on which his service as a member of
the Board of Directors commences. The Participant’s election shall become
effective immediately following the Committee’s receipt of the Participant’s
executed participation agreement. The Participant may, at such time, also
irrevocably elect the Distribution Schedule under which benefits hereunder will
be paid, subject to the restrictions of the Plan. A Participant’s failure to
timely submit a participation agreement in accordance with this Section 3.1
shall

3



--------------------------------------------------------------------------------



 



be deemed an election by the Participant to defer zero percent (0%) of his
directors’ fees for the Plan Year during which the Participant first becomes
eligible to participate. A Participant’s failure to elect a Distribution
Schedule in accordance with this Section 3.1 shall be deemed an election by the
Participant to receive his benefits hereunder in a lump sum payment within the
ninety (90) day period following such Participant’s Separation from Service. The
Participant’s election (or deemed election) shall become irrevocable as of the
last day of the 30-day period during which the Participant is permitted to make
an election in accordance with this Section 3.1.
     3.2 Annual Deferral Elections. A Participant’s election (or deemed
election) shall remain effective for each subsequent Plan Year for which the
Participant is eligible to participate in the Plan, unless and until such
election (or deemed election) is modified or revoked by the Participant in
accordance with this Section. A Participant may modify or revoke an election
(including a deemed election) with respect to the deferral of directors’ fees to
be earned in a subsequent Plan Year by submitting an executed participation
agreement to the Committee, in such form as the Committee shall require, no
later than the day immediately preceding the Plan Year in which such directors’
fees will be earned.
     3.3 Subsequent Elections Regarding Method of Payment. The Committee may, in
its sole and absolute discretion, permit a Participant to subsequently modify a
prior election (or deemed election) in order to change the method of payment to
be received hereunder, provided that (i) such subsequent election shall not take
effect for at least twelve (12) months following the date on which the
subsequent election is made, (ii) with respect to a payment that the Participant
is entitled to receive following his Separation from Service or pursuant to a
Distribution Schedule, the payment with respect to which such subsequent
election is made is deferred at least five (5) years from the date on which such
payment would otherwise have been made absent such subsequent election (or in
the case of installment payments, five (5) years from the date the first payment
was scheduled to be made), and (iii) with respect to the payment of benefits
hereunder pursuant to a Distribution Schedule, such subsequent election is made
no less than twelve (12) months prior to the date the payment is scheduled to be
made (or in the case of installment payments, five (5) years from the date the
first payment was scheduled to be made).
     3.4 2008 Special Election. Notwithstanding any provision herein to the
contrary, each Participant may elect to modify an existing election (or deemed
election) provided that such election: (i) may apply only to amounts that would
not otherwise be payable in 2008, (ii) may not cause an amount to be paid in
2008 that would not otherwise be payable in 2008, (iii) shall be made no later
than December 31, 2008 and prior to such earlier date as may be established by
the Committee, and (iv) shall be made in the manner and subject to such
restrictions as shall be determined by the Committee.
     3.5 Deferral Amount. A Participant may elect to defer up to one hundred
percent (100%) of the directors’ fees to be earned with respect to any Plan
Year, provided, however, such election must be made in ten percent (10%)
increments and must be made with respect to at least twenty percent (20%) of
such fees.

4



--------------------------------------------------------------------------------



 



ARTICLE IV
ACCOUNT
     4.1 Establishing a Participant’s Account. The Committee will establish and
maintain an Account for each Participant, which shall be reflected in the
Deferred Compensation Ledger.
     4.2 Credit of the Participant’s Deferral. The Committee will credit the
amount of a Participant’s deferrals under Article III to the Participant’s
Account as of the Valuation Date coincident with or next following the date on
which fees would otherwise have been paid.
     4.3 Crediting of Interest. Except as otherwise provided herein, the
Committee will credit interest to the Participant’s Account as of each Valuation
Date. Interest will be calculated at the prime rate published in The Wall Street
Journal (Southwest Edition) on the Valuation Date plus two percentage points.
Notwithstanding any provision herein to the contrary, following the commencement
of installment payments hereunder, interest shall be calculated and credited as
of each Valuation Date during the period in which installment payments are being
made.
ARTICLE V
VESTING
     Each Participant shall be immediately 100% vested in all amounts credited
to his Account.
ARTICLE VI
DISTRIBUTIONS
     6.1 General. Except to the extent otherwise provided in this Article VI,
distribution of a Participant’s Account shall be made, or shall commence, in
accordance with the Distribution Schedule elected (or deemed elected) by such
Participant under Article III, commencing on the January 1st following or
coincident with the Participant’s Separation from Service. All distributions
shall be made in cash. The amount credited to the Participant’s Account for
purposes of a distribution hereunder shall be determined as of the Valuation
Date immediately preceding or coincident with the Participant’s Separation from
Service, increased by the amount, if any, the Participant has elected to defer
after such date.
     6.2 Distribution Upon Death. Distribution of a Participant’s Account on
account of death while serving as a director shall be made in a lump sum payment
to his Beneficiary(ies) within the ninety (90) day period following the
Participant’s death. In the event of the Participant’s death during a period of
installment payments, the remainder of the Participant’s Account shall be paid
to his Beneficiary(ies) in a lump sum within the ninety (90) day period
following the Participant’s death.
     6.3 Designation of Beneficiary. Each Participant, at the time of making his
initial deferral election, must file with the Committee a designation of one or
more Beneficiaries to whom distributions otherwise due the Participant will be
made in the event of his death prior to the complete distribution of the amount
credited to his Account. The designation will be effective upon receipt by the
Committee of a properly executed form which the Committee has

5



--------------------------------------------------------------------------------



 



approved for that purpose. The Participant may from time to time revoke or
change any designation of Beneficiary by filing another approved Beneficiary
designation form with the Committee. If there is no valid designation of
Beneficiary on file with the Committee at the time of the Participant’s death,
or if all of the Beneficiaries designated in the last Beneficiary designation
have predeceased the Participant or otherwise ceased to exist, the Beneficiary
will be the Participant’s spouse, if the spouse survives the Participant, or
otherwise the Participant’s estate. A Beneficiary must survive the Participant
by 60 days in order to be considered to be living on the date of the
Participant’s death. If any Beneficiary survives the Participant but dies or
otherwise ceases to exist before receiving all amounts due to the Beneficiary
from the Participant’s Account, the balance of the amount that would have been
paid to that Beneficiary will, unless the Participant’s designation provides
otherwise, be distributed to the individual deceased Beneficiary’s estate or to
the Participant’s estate in the case of a Beneficiary which is not an
individual.
     6.4 Disability. Distribution of a Participant’s Account on account of
Disability while serving as a director shall be made in a lump sum lump sum
within the ninety (90) day period following the Committee’s determination of the
Participant’s Disability. In the event of the Participant’s Disability during a
period of installment payments, the remainder of the Participant’s Account shall
be paid to him in a lump sum within the ninety (90) day period following the
Committee’s determination of the Participant’s Disability.
     6.5 Unforeseeable Emergency. Any Participant who is in pay status may
request a withdrawal on account of an unforeseeable emergency. For these
purposes, an unforeseeable emergency is a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s Spouse or the Participant’s dependent (as defined in Code
Section 152, without regard to Section 152(b)(1), (b)(2), and (d)(1)(B)); loss
of the Participant’s property due to casualty (including the need to rebuild a
home following damage to a home not otherwise covered by insurance); or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. Whether a Participant is faced
with an unforeseeable emergency permitting a withdrawal under this Section is to
be determined in the sole and absolute discretion of the Committee based on the
relevant facts and circumstances of each case, but, in any case, a withdrawal on
account of unforeseeable emergency may not be made to the extent that such
emergency is or may be relieved through reimbursement or compensation by
insurance or otherwise, by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not cause a severe financial
hardship), or by cessation of deferrals under the Plan. The amount of the
hardship withdrawal may not exceed the lesser of (a) the amount credited to the
Participant’s Account or (b) the amount reasonably necessary to satisfy the
emergency need, including any Federal, state, local or foreign income taxes or
penalties reasonably anticipated to result from the distribution. The Committee
shall have the authority to require a Participant to provide such proof as it
deems necessary to establish the existence and nature of the Participant’s
unforeseeable emergency. The decision of the Committee regarding the existence
of an unforeseeable emergency of a Participant shall be final and binding. A
withdrawal on account of the Participant’s unforeseeable emergency that is
approved by the Committee will be paid to the Participant within ten (10) days
of the Committee’s determination.

6



--------------------------------------------------------------------------------



 



     6.6 Responsibility for Distributions and Withholding of Taxes. The
Committee will furnish to the Corporation information sufficient for the
Corporation to pay (or cause the Trust to pay) the amount of any distribution
hereunder. The Corporation shall be authorized to calculate and withhold from
any distribution such amounts as it determines necessary to satisfy its
obligations to withhold for any federal, state or local income and/or employment
taxes.
     6.7 Change of Control. Notwithstanding the above, in the event of a Change
of Control, all Accounts shall be adjusted as of the date of such Change of
Control, but otherwise as provided in Article IV and, subject to Section 8.3
hereof, shall be distributed to the Participants as a lump sum cash payment
within thirty (30) days after the date of the Change of Control.
     6.8 Change in Time of Payments. Notwithstanding any provision of this
Article VI to the contrary, the benefits payable hereunder may, to the extent
expressly provided in this Section 6.8, be paid prior to or later than the date
on which they would otherwise be paid to the Participant.
     (a) Distribution in the Event of Income Inclusion Under Code Section 409A.
If any portion of a Participant’s Account is required to be included in income
by the Participant prior to receipt due to a failure of this Plan or any
Aggregated Plan to comply with the requirements of Code Section 409A and the
Regulations, the Committee may determine that such Participant shall receive a
distribution from the Plan in an amount equal to the lesser of: (i) the portion
of his or her Account required to be included in income as a result of the
failure of the Plan or any Aggregated Plan to comply with the requirements of
Code Section 409A and the Regulations, or (ii) the balance of the Participant’s
Account.
     (b) Distribution Necessary to Satisfy Applicable Tax Withholding. If the
Corporation is required to withhold amounts to pay the Participant’s portion of
the Federal Insurance Contributions Act (FICA) tax imposed under Code
Sections 3101, 3121(a) or 3121(v)(2) with respect to amounts that are or will be
paid to the Participant under the Plan before they otherwise would be paid, the
Committee may determine that such Participant shall receive a distribution from
the Plan in an amount equal to the lesser of: (i) the amount in the
Participant’s Account or (ii) the aggregate of the FICA taxes imposed and the
income tax withholding related to such amount.
     (c) Delay for Payments in Violation of Federal Securities Laws or Other
Applicable Law. In the event the Corporation reasonably anticipates that the
payment of benefits as specified hereunder would violate Federal securities laws
or other applicable law, the Committee may delay the payment under this
Article VI until the earliest date at which the Corporation reasonably
anticipates that making of such payment would not cause such violation.
     (d) Delay for Insolvency or Compelling Business Reasons. In the event the
Corporation determines that the making of any payment of benefits on the date
specified hereunder would jeopardize the ability of the Corporation to continue
as a going concern, the Committee may delay the payment of benefits under this
Article VI until the first

7



--------------------------------------------------------------------------------



 



calendar year in which the Corporation notifies the Committee that the payment
of benefits would not have such effect.
     (e) Administrative Delay in Payment. The payment of benefits hereunder
shall begin at the date specified in accordance with the provisions of the
foregoing paragraphs of this Article VI; provided that, in the case of
administrative necessity, the payment of such benefits may be delayed up to the
later of the last day of the calendar year in which payment would otherwise be
made or the 15th day of the third calendar month following the date on which
payment would otherwise be made. Further, if, as a result of events beyond the
control of the Participant (or following the Participant’s death, the
Participant’s Beneficiary), it is not administratively practicable for the
Committee to calculate the amount of benefits due to Participant as of the date
on which payment would otherwise be made, the payment may be delayed until the
first calendar year in which calculation of the amount is administratively
practicable.
     (f) No Participant Election. Notwithstanding the foregoing provisions, if
the period during which payment of benefits hereunder will be made occurs, or
will occur, in two calendar years, the Participant shall not be permitted to
elect the calendar year in which the payment shall be made.
ARTICLE VII
ADMINISTRATION
     7.1 Committee Appointment. Members of the Committee will be appointed by
the Board of Directors. The Board of Directors will have the sole discretion to
remove any one or more Committee members and appoint one or more replacement or
additional Committee members from time to time.
     7.2 Committee Organization and Voting. The Committee will select from among
its members a chairman who will preside at all of its meetings and will elect a
secretary without regard to whether that person is a member of the Committee.
The secretary will keep all records, documents and data pertaining to the
Committee’s supervision and administration of the Plan. A majority of the
members of the Committee will constitute a quorum for the transaction of
business and the vote of a majority of the members present at any meeting will
decide any question brought before the meeting. In addition, the Committee may
decide any question by vote, taken without a meeting, of a majority of its
members. A member of the Committee who is also a Participant will not vote or
act on any matter relating solely to himself.
     7.3 Powers of the Committee. The Committee will have the exclusive
responsibility for the general administration of the Plan according to the terms
and provisions of the Plan and will have all powers necessary to accomplish
those purposes, including but not by way of limitation the right, power and
authority:
     (a) To make rules and regulations for the administration of the Plan;
     (b) To construe all terms, provisions, conditions and limitations of the
Plan;

8



--------------------------------------------------------------------------------



 



     (c) To correct any defect, supply any omission or reconcile any
inconsistency that may appear in the Plan in the manner and to the extent it
deems expedient to carry the Plan into effect for the greatest benefit of all
parties at interest;
     (d) To determine all controversies relating to the administration of the
Plan, including but not limited to:
     (i) Differences of opinion arising between Corporation and a Participant
except when the difference of opinion relates to the entitlement to, the amount
of or the method or timing of payment of a benefit affected by a Change of
Control; and
     (ii) Any question relating to the uniform administration of the Plan;
     (e) To delegate those clerical and recordation duties of the Committee, as
it deems necessary or advisable for the proper and efficient administration of
the Plan.
     7.4 Committee Discretion. The Committee in exercising any power or
authority granted under this Plan or in making any determination under this Plan
shall perform, or refrain from performing, those acts using its sole discretion
and judgment. Any decision made by the Committee or any refraining to act or any
act taken by the Committee in good faith shall be final and binding on all
parties. The Committee’s decision shall be final and binding on the parties and
shall not be subject to review.
     7.5 Committee Discretion on Change of Control. Notwithstanding the
foregoing, the Committee’s decisions, refraining to act or acting is to be
subject to review by the Corporation for those incidents occurring during the
Plan Year in which a Change of Control occurs.
     7.6 Annual Statements. The Committee will cause each Participant to receive
an annual statement as soon as administratively practicable after the conclusion
of each Plan Year, which statement shall describe the amounts credited to his
Account for that Plan Year and the total amount credited to his Account at the
end of the Plan Year.
     7.7 Reimbursement of Expenses. The members of the Committee will serve
without compensation for their services but will be reimbursed by the
Corporation for all expenses properly and actually incurred in the performance
of their duties under the Plan.
     7.8 Indemnification. To the extent permitted by applicable law, the
Corporation shall indemnify and hold harmless each member of the Committee from
and against any and all claims and expenses (including, without limitation,
attorney’s fees and related costs), in connection with the performance by such
member of his duties in that capacity, other than any of the foregoing arising
in connection with the willful neglect or willful misconduct of the person so
acting.

9



--------------------------------------------------------------------------------



 



ARTICLE VIII
AMENDMENT AND/OR TERMINATION
     8.1 Amendment or Termination of the Plan. The Corporation may amend or
terminate this Plan at any time by written instrument adopted by the members of
the Board of directors who are not eligible to participate in the Plan.
     8.2 No Retroactive Effect on Account. No amendment will affect the rights
of any Participant to the amounts credited to his Account or to change the
method of calculating the interest to be credited with respect to amounts
previously deferred by him prior to the date of the amendment without the
Participant’s consent.
     8.3 Effect of Termination. If the Plan is terminated, all deferrals shall
thereupon cease, but interest shall continue to be credited to the Accounts in
accordance with Section 4.3 as if the Participant began receiving installment
payments on the date the Plan terminated. Notwithstanding the foregoing, to the
extent provided by the Corporation in accordance with Section 8.1, the Plan may
be liquidated following a termination under any of the following circumstances:
     (a) the termination and liquidation of the Plan within twelve (12) months
of a complete dissolution of the Corporation taxed under Section 331 of the Code
or with the approval of a bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A);
provided that the amounts deferred under this Plan are included in the
Participants’ gross incomes in the latest of the following years (or, if
earlier, the taxable year in which the amount is actually or constructively
received): (i) the calendar year in which the Plan is terminated; (ii) the first
calendar year in which the amount is no longer subject to a substantial risk of
forfeiture; or (iii) the first calendar year in which the payment is
administratively practicable.
     (b) the termination and liquidation of the Plan pursuant to irrevocable
action taken by the Corporation within the thirty (30) days preceding or the
twelve (12) months following a Change of Control; provided that all Aggregated
Plans are terminated and liquidated with respect to each Participant that
experienced the Change of Control, so that under the terms of the termination
and liquidation, all such Participants are required to receive all amounts of
deferred compensation under this Plan and any other Aggregated Plans within
twelve (12) months of the date the Corporation irrevocably takes all necessary
action to terminate and liquidate this Plan and such other Aggregated Plans;
     (c) the termination and liquidation of the Plan, provided that: (i) the
termination and liquidation does not occur proximate to a downturn in the
Corporation’s financial health; (2) the Corporation terminates and liquidates
all Aggregated Plans; (3) no payments in liquidation of this Plan are made
within twelve (12) months of the date the Corporation irrevocably takes all
necessary action to terminate and liquidate this Plan, other than payments that
would be payable under the terms of this Plan if the action to terminate and
liquidate this Plan had not occurred; (4) all payments are made within twenty
four (24) months of the date on which the Corporation irrevocably takes all
action necessary to terminate and liquidate this Plan; and (5) the Corporation
does not adopt a

10



--------------------------------------------------------------------------------



 



new Aggregated Plan at any time within three (3) years following the date on
which the Corporation irrevocably takes all action necessary to terminate and
liquidate the Plan.
ARTICLE IX
UNFUNDED PLAN
     9.1 Benefits from General Assets of Corporation. The Corporation may
establish a Trust for the purpose of retaining assets set aside by the
Corporation pursuant to the trust agreement for payment of all or a portion of
the benefits payable pursuant to Article VI of the Plan. Any such benefits not
paid from a Trust shall be paid from the Corporation’s general assets. The
Trust, if such shall be established, shall be subject to the claims of general
creditors of the Corporation in the event the Corporation is Insolvent (as
defined in the trust agreement).
     9.2 No Requirement to Fund. The Corporation is not required to set aside
any assets for payment of the benefits provided under this Plan; however, it may
do so as provided in the trust agreement, if any. A Participant shall have no
security interest in any such amounts.
     9.3 Adoption of Trust. All benefits under the Plan shall be the unsecured
obligations of the Corporation and, except for those assets that may be placed
in a Trust established in connection with this Plan, no assets will be placed in
trust or otherwise segregated from the general assets of the Corporation for the
payment of obligations hereunder. If assets are placed in a Trust, the trust
agreement, to the extent required by the Code, shall conform in all material
respects to the model trust set forth in Internal Revenue Service Revenue
Procedure 92-64. To the extent that any person acquires a right to receive
payments hereunder, such right shall be no greater than the right of any
unsecured general creditor of the Corporation.
     9.4 Status as Unsecured Creditor. The establishment of this Plan shall not
be construed as giving to any Participant or Beneficiary or any person
whomsoever, any legal, equitable or other rights against the Corporation, or its
officers, directors, agents or shareholders, or as giving to any Participant or
Beneficiary any equity or other interest in the assets or business of the
Corporation or shares of Corporation stock or as giving any director the right
to be retained in the service of the Corporation. All directors shall be subject
to discharge to the same extent they would have been if this Plan had never been
adopted. The rights of a Participant hereunder shall be solely those of an
unsecured general creditor of the Corporation.
ARTICLE X
MEDIATION—ARBITRATION
     The Participants and Committee will attempt in good faith to resolve any
controversy or claim arising out of or relating to this Plan by mediation in
accordance with the Center for Public Resources Model Procedure for Mediation of
Business Disputes.
     If the matter has not been resolved pursuant to the aforesaid mediation
procedure within 60 days of the commencement of such procedure (which period may
be extended by mutual agreement), or if either party will not participate in a
mediation, the controversy shall be settled by arbitration in accordance with
the Center for Public Resources Rules for Non-Administered Arbitration of
Business Disputes, by a sole arbitrator. The arbitration shall be governed by
the United States Arbitration Act, 9 U.S.C. § 1-16, and judgment upon the award
rendered by the

11



--------------------------------------------------------------------------------



 



Arbitrator(s) may be entered by any court having jurisdiction thereof. The place
of arbitration shall be San Antonio, Texas. The arbitrator(s) are not empowered
to award damages in excess of actual damages, including punitive damages.
ARTICLE XI
MISCELLANEOUS
     11.1 Distributions to Incompetents or Minors. Should a Participant become
incompetent or should a Participant designate a Beneficiary who is a minor or
incompetent, the Committee is authorized to pay the funds due to the parent of
the minor or to the guardian of the minor or incompetent or directly to the
minor or to apply those funds for the benefit of the minor or incompetent in any
manner the Committee determines in its sole discretion.
     11.2 Nonalienation of Benefits. No right or benefit provided in this Plan
will be transferable by the Participant except, upon his death, to a named
Beneficiary as provided in this Plan. No right or benefit under this Plan will
be subject to anticipation, alienation, sale, assignment, pledge, encumbrance or
charge, and any attempt to anticipate, alienate, sell, assign, pledge, encumber,
or charge the same will be void. No right or benefit under this Plan will in any
manner be liable for or subject to any debts, contracts, liabilities or torts of
the person entitled to such benefits. If any Participant or any Beneficiary
becomes bankrupt or attempts to anticipate, alienate, sell, assign, pledge,
encumber or charge any right or benefit under this Plan, that right or benefit
will, in the discretion of the Committee, cease. In that event, the Committee
may have the Corporation hold or apply the right or benefit or any part of it to
the benefit of the Participant or Beneficiary, his or her spouse, children or
other dependents or any of them in any manner and in any proportion the
Committee believes to be proper in its sole and absolute discretion, but is not
required to do so.
     11.3 Reliance Upon Information. The Committee will not be liable for any
decision or action taken in good faith in connection with the administration of
this Plan. Without limiting the generality of the foregoing, any decision or
action taken by the Committee when it relies upon information supplied it by any
officer of the Corporation, the Corporation’s legal counsel, the Corporation’s
independent accountants or other advisors in connection with the administration
of this Plan will be deemed to have been taken in good faith.
     11.4 Severability. If any term, provision, covenant or condition of the
Plan is held to be invalid, void or otherwise unenforceable, the rest of the
Plan will remain in full force and effect and will in no way be affected,
impaired or invalidated.
     11.5 Notice. Any notice or filing required or permitted to be given to the
Committee or a Participant will be sufficient if in writing and hand delivered
or sent by U.S. mail to the principal office of the Corporation or to the last
known residential mailing address of the Participant. Notice will be deemed to
be given as of the date of hand delivery or if delivery is by mail, as of the
date shown on the postmark.
     11.6 Gender and Number. Words used in this Plan of one gender are to be
construed as though they were also used in another gender in all cases where
they would so apply and

12



--------------------------------------------------------------------------------



 



likewise words in the singular or plural are to be construed as though they also
included the other in all cases where they would so apply.
     11.7 Governing Law. The Plan will be construed, administered and governed
in all respects by the laws of the state of Texas.
     IN WITNESS WHEREOF, the Corporation has executed this document on this 12th
day of December, 2008, to be effective as of January 1, 2009 (except as
otherwise specifically noted herein).

                  TESORO CORPORATION    
 
           
 
  By:   /s/ SUSAN A. LERETTE    
 
     
 
   
 
  Name:   Susan A. Lerette    
 
  Its:   SVP, Administration    
 
     
 
   

13